     Case 3:17-cv-00211-MMD-WGC Document 42 Filed 06/23/20 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6      DENNIS HOWARD,                                  Case No. 3:17-cv-00211-MMD-WGC
7                                        Plaintiff,                  ORDER
             v.
8
       CANDACE BROCKWAY,
9
                                      Defendant.
10

11

12          Plaintiff Dennis Howard, who was in the custody of the Nevada Department of

13    Corrections (“NDOC”) when he filed this case (compare ECF No. 1-1 with ECF No. 10),

14    brings this action under 42 U.S.C. § 1983. Before the Court is the Report and

15    Recommendation (“R&R” or “Recommendation”) of United States Magistrate William G.

16    Cobb (ECF No. 40), recommending that the Court grant sole remaining Defendant

17    Candace Brockway’s motion for summary judgment (“Motion”) (ECF No. 33; see also

18    ECF No. 40 at 2 (explaining the other defendants have been dismissed)). Plaintiff had

19    until June 15, 2019 to file an objection. To date, no objection to the R&R has been filed.

20    For this reason, and as explained below, the Court adopts the R&R and will grant

21    Defendant’s Motion.

22          This Court “may accept, reject, or modify, in whole or in part, the findings or

23    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

24    timely objects to a magistrate judge’s report and recommendation, then the Court is

25    required to “make a de novo determination of those portions of the [report and

26    recommendation] to which objection is made.” Id. Where a party fails to object, however,

27    the court is not required to conduct “any review at all . . . of any issue that is not the

28    subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also U.S. v.
     Case 3:17-cv-00211-MMD-WGC Document 42 Filed 06/23/20 Page 2 of 2




1     Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

2     employed by the district court when reviewing a report and recommendation to which no

3     objections were made); Fed. R. Civ. P. 72, Advisory Committee Notes (1983) (providing

4     that the court “need only satisfy itself that there is no clear error on the face of the record

5     in order to accept the recommendation”).

6            While Plaintiff has failed to object to Judge Cobb’s recommendation to grant

7     summary judgment in favor of Defendants, the Court will conduct a de novo review to

8     determine whether to adopt the R&R. Judge Cobb found that Defendant is entitled to

9     summary judgment on Plaintiff’s Eighth Amendment deliberate indifference claim

10    because the undisputed evidence shows that Plaintiff received an appropriate response

11    from Defendant, and appears to have received adequate medical care for his injuries.

12    (ECF No. 40 at 8.) Having reviewed the R&R, the Complaint and Defendant’s motion

13    (which Plaintiff did not oppose), the Court agrees with Judge Cobb.

14           It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

15    40) is accepted and adopted in full.

16           It is further ordered that Defendant’s motion for summary judgment (ECF No. 33)

17    is granted.

18           The Clerk of Court is directed to enter judgment in accordance with this order and

19    close this case.

20           DATED THIS 23rd day of June 2020.

21

22                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
23

24

25
26

27

28
